DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-7 have been amended, no new claims have been added and no claims have been cancelled, therefore claim(s) 1-7 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary: 
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection.
 Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments. 
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-7 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that Claim(s) 1-7 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, "An apparatus comprising: a memory; and at least one processor configured to: store, in the memory, first information obtained by a social networking service (SNS), the first information being related to users of the SNS,  calculate a level of credit  a terminal of the respective user, second information related to online shopping that is provided to the respective user by a web site or application and via which products and/or services are purchasable by the respective user, calculate, based on the calculated level of credit, a period of time to associate points with the respective user, transmit, to the terminal, third information related to a date that is based on the calculated period of time, and associate the points with the respective user based on a purchased amount via the A method (Claim 6), and A non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, cause a computer that includes a memory and a processor, to execute a method (Claim 7), therefore Claim 6 and 7 are analyzed similarly to Claim 1. The limitations of the Claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and marketing/sales activities. 
	The Examiner also finds the limitation of “calculating a level of credit of a respective user based on the first information stored in the memory” to be directed to Mathematical Concepts. The Examiner finds that the Claim(s) recite the common business practice of determining a discount based on user information, which is Certain Methods of Organizing Human Behavior as it relates to advertising/marketing and sales activities. Dependent Claim(s) 2-5 are also considered as encompassed by the abstract idea as indicating the type of user information for which a credit is calculated (Claims 2-4), and calculating a time period for which to award points to the user (Claim 5). 

Under Eligibility Step 2A, Prong 2 analysis, the limitations of An apparatus comprising: a memory; and at least one processor configured to: store, in the memory (Claim 1), A 
	The limitations of the claims does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claims to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, 

Under Eligibility Step 2B analysis, the Claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2014/0229365 A1), hereinafter “Gupta”, in view of McMullin et al (US 6,222,914 B1), hereinafter “McMullin”, further in view of Calman et al (US 2013/0030887 A1), hereinafter “Calman”.
	
	Claim 1: Gupta discloses An apparatus comprising (0009, 0013):
	 a memory (0030, 0063, data repository); 
	and at least one processor configured to (0009, 0013 processor): 
	store, in the memory, first information obtained by a social networking service (SNS), the first information being related to users of the SNS (0012, 0106, social graph), 

	Where Gupta indicates rewarding a user for having a high credit rating (see Gupta at 0049), it appears that Gupta may not explicitly disclose, calculate, based on the calculated level of credit, a period of time to associate points with the respective user, and associate the points with the respective user based on a purchased amount via the online shopping on or after the date, the points associated with the respective user being usable by the respective user to purchase a product and/or service, McMullin, however discloses an incentive award system having a delay period for issuing reward points to a user (McMullin at Col 2:12-19), where the points are redeemable for products/services (see McMullin at Col 5:47-58, Col 6:17-24). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the incentive award system having a delay period for issuing reward points to a user as taught by McMullin with the system and method of determining a credit level and rewards of Gupta to calculate a period of time for which to associate points with the user based on the purchase amount in order to provide a strong incentive for the customer to continuously use the sponsor’s products/services as taught by McMullin at Col 5:47-48.
	It appears that Gupta in view of McMullin may not explicitly disclose, transmit, to a terminal of the respective user, second information related to online shopping that is provided to the respective user by a web site or application and via which products 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or combine the teachings of Calman to transmit first information about products/services and rewards information including time limitations associated with the rewards to a user with the system and method of determining a credit level and rewards of Gupta in view of McMullin to transmit second information about products/services to a user and third information about the calculated period of time for associating points in order to encourage the user to purchase products and earn reward points.

	Claim 2: Gupta in view of McMullin and Calman discloses, The apparatus as claimed in claim 1, wherein the first information includes information indicating at least one of a period of use of the SNS by the respective user, presence of a registered telephone number of the respective user in an account of the respective user in the SNS, and absence of a registered telephone number of the respective user in the account 

	Claim 3: Gupta in view of McMullin and Calman discloses, The apparatus as claimed in claim 1, wherein the first information includes information indicating at least one of a number of other users of the SNS registered as friends by the respective user, a number of other users of the SNS who registered the respective user as a friend, and a number of other users of the SNS who registered the respective user as a friend and are registered as friends of the respective user (see Gupta at 0012-0013, 0106, number of connections).

	Claim 4: Gupta in view of McMullin and Calman discloses, The apparatus as claimed in claim 1, wherein the level of credit is calculated based on at least one of levels of credit of other users of the SNS registered as friends by the respective user, levels of credit of other users of the SNS who register the respective user as a friend, levels of credit of other users of the SNS who register the respective user as a friend and are registered as friends of the respective user, and a level of credit of an inviting user of the SNS who invited the respective user to a predetermined service associated with the SNS (Gupta at 0010, the system checks for credit scores of the persons represented by the direct and indirect connections, and uses those credit scores in determining or adjusting the credit risk score for the particular person, 0106).  

	Claim 5: Gupta in view of McMullin and Calman discloses, The apparatus as claimed in claim 1, however it appears that Gupta may not explicitly disclose, wherein the at least one processor is further configured to: transmit fourth information for display on the terminal of the respective user indicating the period of time and the points, and determine when operations to purchase the product and/or service have been made by the respective user, wherein the points are associated with the user after determining that the operations to purchase have been made by the respective user, McMullin however discloses issuing reward point to a user after a qualifying purchase has been made (see McMullin at Col 2:12-19, Col 5:47-58, Col 6:17-24), as combined and under the same rationale as claim 1. 
	It appears that Gupta in view of McMullin may not explicitly disclose, wherein the at least one processor is further configured to: transmit fourth information for display on the terminal of the respective user indicating the period of time and the points, Calman, however discloses notifying a user of available points for redemption and an application for accessing a marketplace where the user can browse different products/services to purchase (see Calman at 0071, 0075), and displaying reward information to a user including the type of rewards and the time limitations associated with the rewards (Calman at 0082), as combined above and under the same rationale as claim 1.  



	Claim 6: Gupta discloses A method comprising (0009, 0013):
	 storing first information obtained by a social networking service (SNS), the first information being related to users of the SNS (0012, 0106, social graph);
	calculating a level of credit of a respective user of the users based on the stored first information (0010-0014, 0041, calculate risk score, 0104-0106);
	Where Gupta indicates rewarding a user for having a high credit rating (see Gupta at 0049), it appears that Gupta may not explicitly disclose, calculating, based on the calculated level of credit, a period of time to associate points with the respective user, and associating the points with the respective user based on a purchased amount via the online shopping on or after the date, the points associated with the respective user being usable by the respective user to purchase a product and/or service, McMullin, however discloses an incentive award system having a delay period for issuing reward points to a user (McMullin at Col 2:12-19, where the points are redeemable for products/services (see McMullin at Col 5:47-58, Col 6:17-24). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the incentive award system having a delay period for issuing reward points to a user as taught by McMullin with the system and method of determining a credit level and rewards of Gupta to calculate a period of time for which to associate points with the user based on the purchase amount in order to provide a strong incentive for 
	It appears that Gupta in view of McMullin may not explicitly disclose, transmitting, to a terminal of the respective user, second information related to online shopping that is provided to the respective user by a web site or application and via which products and/or services are purchasable by the respective user, transmitting, to the terminal, third information related to a date that is based on the calculated period of time,, Calman, however discloses notifying a user of available points for redemption and an application for accessing a marketplace where the user can browse different products/services to purchase (see Calman at 0071, 0075), and displaying reward information to a user including the type of rewards and the time limitations associated with the rewards (Calman at 0082). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or combine the teachings of Calman to transmit information about products/services and rewards information including time limitations associated with the rewards to a user with the system and method of determining a credit level and rewards of Gupta in view of McMullin to transmit second information about products/services to a user and third information about the calculated period of time for associating points in order to encourage the user to purchase products and earn reward points.


	storing first information obtained by a social networking service (SNS), the first information being related to users of the SNS (0012, 0106, social graph);
	calculating a level of credit of a respective user of the users based on the stored first information (0010-0014, 0041, calculate risk score, 0104-0106), 
	Where Gupta indicates rewarding a user for having a high credit rating (see Gupta at 0049), it appears that Gupta may not explicitly disclose, calculating, based on the calculated level of credit, a period of time to associate points with the respective user, transmitting, and associating the points with the respective user based on a purchased amount via the online shopping on or after the date, the points associated with the respective user being usable by the respective user to purchase a product and/or service, McMullin, however discloses an incentive award system having a delay period for issuing reward points to a user (McMullin at Col 2:12-19, where the points are redeemable for products/services (see McMullin at Col 5:47-58, Col 6:17-24). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the incentive award system having a delay period for issuing reward points to a user as taught by McMullin with the system and method of determining a credit 
	It appears that Gupta in view of McMullin may not explicitly disclose, transmitting, to a terminal of the respective user, second information related to online shopping that is provided to the respective user by a web site or application and via which products and/or services are purchasable by the respective user,  to the terminal, third information related to a date that is based on the calculated period of time, Calman, however discloses notifying a user of available points for redemption and an application for accessing a marketplace where the user can browse different products/services to purchase (see Calman at 0071, 0075), and displaying reward information to a user including the type of rewards and the time limitations associated with the rewards (Calman at 0082). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or combine the teachings of Calman to transmit information about products/services and rewards information including time limitations associated with the rewards to a user with the system and method of determining a credit level and rewards of Gupta in view of McMullin to transmit second information about products/services to a user and third information about the calculated period of time .

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection.
Amendments to the Claim(s) overcome the rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.

Response to Arguments
The Applicant argues that the amended claims integrate the judicial exception into a practical application and overcome the rejection under 35 USC 101 for being directed to an abstract idea, however the Examiner disagrees for at least the following reasons: 
The claims as currently drafted are directed to gathering and storing data (i.e. first information obtained from a social networking service), data manipulation (i.e. calculating a credit level based on the first information and calculating a date for issuing points to the user), and transmitting information (i.e. second information relating to products/services and third information regarding a date for issuing reward points), the Examiner finds that the limitations of the claims appear to be just gathering and manipulating data for purposes of issuing reward points to a user, and thus is directed to an abstract idea. The claim limitations recite generic computer components 
Applicant’s arguments with respect to claim 1, and 6-7 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-5, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-5.
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622